Per Curiam:

The petition for writ of *802certiorari is granted. The judgment of the Court of Appeals is vacated and the case is remanded to that court for further consideration in the light of T. D. 5741, 14 Fed. Reg. 5536, and Commissioner v. Estate of Church, 335 U. S. 632, and Estate of Spiegel v. Commissioner, 335 U. S. 701.
Thomas Raeburn White and George B. Francis for petitioners. Solicitor General Perlman, Assistant Attorney General Caudle, Arnold Raum, Ellis N. Slack and Melva M. Graney for respondent.